Citation Nr: 0946366	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  05-26 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include as due to 
herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include as due to 
herbicide exposure.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Board previously adjudicated the Veteran's claim in 
December 2007.  The Veteran's claim for service connection 
for peripheral neuropathy, of the left and right lower 
extremities, was denied.  

The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
He was represented by an attorney in his appeal.  The 
Veteran's attorney and VA's General Counsel filed a Joint 
Motion requesting that the Court vacate the Board's decision.  
The Joint Motion also requested that the Court remand the 
case to the Board for further development and re-adjudication 
in accordance with the directives of the November 2008 Joint 
Motion.  

The Court granted the Joint Motion for remand in December 
2008 and returned the case to the Board.  The Veteran's 
attorney withdrew his representation of the Veteran following 
the Court's action in granting the Joint Motion.  A Veterans 
Service Organization is now his representative, as reflected 
on the title page.

The Board wrote to the Veteran in October 2009.  The Veteran 
was advised that the case was returned to the Board by the 
Court.  He was further advised that he had 90 days to submit 
additional evidence or argument in support of his claim.  The 
Veteran mailed a copy of the Board's letter back to Board 
without any further comment in November 2009.

The Veteran's representative submitted additional argument in 
support of the case in November 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

REMAND

The Veteran served on active duty from October 1961 to August 
1966.  Evidence of record shows that he had service in the 
Republic of Vietnam from July 1965 to October 1965.

The Veteran submitted a claim for nonservice-connected 
disability pension benefits in September 2003.  He reported 
that arthritis and spasms were the disabilities that 
prevented him from working.  

The Veteran submitted an August 2003 letter from the Social 
Security Administration (SSA) in support of his claim.  The 
letter advised that the Veteran had been receiving SSA 
disability benefits since December 1, 1999.  There was no 
additional information regarding the basis for the 
disability.  

The SSA disability determination served as a basis to 
establish the Veteran's permanent and total disability status 
under 38 U.S.C.A. § 1502(a)(2) (West 2002); 38 C.F.R. 
§ 3.3(a)(3)(vi)(B) (2009).  He was not 65 years of age at the 
time of his claim.  

The Veteran was granted entitlement to nonservice-connected 
disability pension benefits in October 2003.  The grant was 
on the basis of a determination letter, rather than a rating 
decision.  As such, there were no specific disabilities 
listed as the basis for the Veteran's status.  The SSA 
determination was sufficient to grant the benefit.

The Veteran submitted a claim for entitlement to service 
connection for peripheral neuropathy for his lower 
extremities in August 2004.  He included a letter from a VA 
environmental physician that was dated in July 2004.  The 
letter referenced the Veteran's participation in VA's Agent 
Orange Registry.  The letter further stated that the results 
of his examination and laboratory tests "indicate Agent 
Orange cause: Peripheral Neuropathy."

VA treatment records, for the period from April 2004 to 
November 2004, show that the Veteran was seen in April 2004 
with a finding of axonal neuropathy in the lower extremities 
based on the results of a nerve conduction velocity (NCV) 
test.  A neurology clinic entry from May 20, 2004, noted that 
the claimed numbness had been present for one year and had 
come on suddenly.  

The Veteran was afforded a VA neurology examination in March 
2005.  He was examined by the same physician that saw him in 
the neurology clinic in May 2004.  The examiner again related 
the onset of the numbness in the Veteran's legs to two years 
earlier and with a sudden onset.  

The Board noted the Veteran's receipt of SSA disability 
benefits in its decision of December 2007.  The Board made a 
determination that the records related to the SSA disability 
benefits were not relevant to the current claim.  The Veteran 
did not claim that his peripheral neuropathy was part of his 
SSA disability.  Further, the Veteran had been asked to 
identify any records that would be pertinent to his claim and 
did not list the SSA records.  

The Joint Motion for Remand (JMR) cited to Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992); Baker v. West, 11 
Vet. App. 163, 169 (1998) and Quartuccio v. Principi, 16 Vet. 
App. 183, 188 (2002) for the proposition that VA failed in 
its duty to assist by not obtaining the Veteran's SSA records 
even though the Veteran only noted he was receiving SSA 
disability.  The JMR added that the Board did not discuss any 
evidence indicating whether the SSA records were potentially 
relevant.  

The Board notes that the Murincsak case involved a situation 
where the Veteran alleged that he was receiving SSA benefits 
for a mental condition, an issue that was pending before VA.  
The JMR cited to the Court's decision in Quartuccio but did 
not include the Court's guidance that SSA records are 
potentially relevant when claimant is receiving SSA benefits 
for the same condition for which he seeks VA benefits.  
Quartuccio, 16. Vet. App. at 187.  The Court also said in 
Baker, that SSA records were potentially relevant where the 
veteran indicated that he was receiving SSA benefits and the 
SSA records may contain evidence relevant to the Veteran's 
claim.  Baker, 11 Vet. App. at 169.  

In this case, the Veteran's SSA disability was awarded as of 
December 1999.  The medical evidence of record established 
that his axonal peripheral neuropathy did not manifest itself 
until approximately 2003.  The Veteran has not alleged that 
it began at any earlier time.

VA's duty to obtain records extends to relevant records.  See 
38 U.S.C.A. § 5103A(c)(1) (West 2002); see also Loving v. 
Nicholson, 19 Vet. App. 96, 102 (2005) (VA's duty to assist 
includes making efforts to obtain relevant records that the 
appellant has adequately identified).  The Veteran did not 
make any assertion that his SSA records were relevant to his 
claim while it was on appeal to the Board.  Moreover, there 
is no assertion in the JMR that the records are relevant; 
only an assertion that VA had a duty to obtain the records.  
The JMR argument was that there was no evidence that the SSA 
records were not relevant.  That does not appear to be the 
intent of the statutory provision or the cases as cited 
above.  

The JMR, and the Court order granting the motion, is the law 
of the case.  The Board is required to remand the case for 
additional development, to include attempting to obtain the 
Veteran's SSA disability records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the 
Veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  The RO 
should attempt to obtain and 
associate with the claims folder any 
medical records identified by the 
Veteran that are not already of 
record.  

2.  The SSA should be contacted to 
obtain a copy of any decision for 
benefits, the results of any medical 
examinations, and any other medical 
records used in the evaluation of 
the veteran's claim.  

3.  After undertaking any other 
development deemed appropriate the 
RO should re-adjudicate the issues 
on appeal.  If the benefit sought is 
not granted, the Veteran, and his 
representative, should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a ``preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

